


110 HR 5760 IH: Child Protection Reauthorization Act

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5760
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Ms. Ginny Brown-Waite of
			 Florida (for herself, Mr.
			 Poe, Mr. Chabot,
			 Mr. Sensenbrenner, and
			 Mr. Lampson) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To reauthorize the Adam Walsh Child Protection and Safety
		  Act of 2006, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Protection Reauthorization Act
			 of 2008.
		2.Reauthorization
			 of child protection programs in the Adam Walsh Child Protection and Safety Act
			 of 2006The Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.) is amended as
			 follows:
			(1)Sex offender
			 management assistance (SOMA) programSection 126(d) (42 U.S.C.
			 16926(d)) is amended by striking 2007 through 2009 and inserting
			 2009 through 2011.
			(2)Federal
			 assistance with respect to violations of registration
			 requirementsSection 142(b) (42 U.S.C. 16941(b)) is amended by
			 striking 2007 through 2009 and inserting 2009 through
			 2011.
			(3)Pilot program
			 for monitoring sexual offendersSection 621(c) (42 U.S.C. 16981)
			 is amended—
				(A)in paragraph (1),
			 by striking 2007 through 2009 and inserting 2009 through
			 2011; and
				(B)in paragraph (2), by inserting and
			 after September 1, 2011, but not later than September 1, 2012, after
			 September 1, 2010,.
				(4)Grants to combat
			 sexual abuse of childrenSection 625(d) (42 U.S.C. 16983(d)) is
			 amended by striking 2007 through 2009 and inserting 2009
			 through 2011.
			(5)Jessica Lunsford
			 address verification grant programSection 631(e) (42 U.S.C.
			 16988(e)) is amended—
				(A)in paragraph (1),
			 by striking 2007 through 2009 and inserting 2009 through
			 2011; and
				(B)in paragraph (2),
			 by inserting and after April 1, 2010, but not later than April 1,
			 2011, after April 1, 2009,.
				(6)Fugitive safe
			 surrenderSection 632(c) (42 U.S.C. 16989(c)) is amended by
			 striking this section— and all that follows through the period
			 and inserting this section $8,000,000 for each of the fiscal years 2009
			 through 2011..
			3.Reauthorization
			 of sex offender apprehension grants and juvenile sex offender treatment
			 grantsThe second part X of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (as added by
			 section 623 of the Adam Walsh Child Protection and Safety Act of 2006),
			 relating to sex offender apprehension grants; juvenile sex offender treatment
			 grants, is amended—
			(1)by redesignating
			 such part as part JJ;
			(2)in section 3011(b)
			 (42 U.S.C. 3797ee(b)), by striking 2007 through 2009 and
			 inserting 2009 through 2011; and
			(3)in section 3012(c) (42 U.S.C. 3797ee–1(c)),
			 by striking 2007 through 2009 and inserting 2009 through
			 2011.
			
